Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/18/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 1/18/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-11 are pending and are presented for examination.  
Note that the applicant descries the claim 1 in the disclosure as below. 
Claim 1. (Currently amended) An integrated drive gear motor assembly, comprising:
a housing (12) with a stator (18) and a rotor (24) located within the housing;
a motor output shaft (28) [0025] located within the stator and within the housing, with a gear portion (66) [0032] of the motor output shaft extending out of the stator and the housing;
a drive gear (60) [0030] formed in the gear portion of the motor output shaft;
an inner ball bearing and an outer ball bearing (68, 70) [0033] with the gear portion (66) therebetween, the inner ball bearing and the outer ball bearing located outside of the housing and rotatably supporting the gear portion of the motor output shaft and the drive gear formed therein; 
wherein the drive gear is integrally formed, unitary and one-piece with the motor output shaft and thereby rotates with the motor output shaft.

Drawings
The drawings are objected to because the sole drawing (Fig. 1) does not show as described in specification (see below). 
[0024] The rotor 24 has an inner surface 25 and an outer surface 26. The outer surface 26 of the rotor 24 is directly adjacent the inner surface 20 of the stator 18. Preferably, a gap separates the outer surface 26 of the rotor 24 and the inner surface 20 of the stator 18 so that the rotor 24 can rotate with respect to the stator 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “the inner ball bearing and the outer ball bearing located outside of the housing and rotatably supporting the gear portion of the motor output shaft and the drive gear formed therein”.  
The sole drawing (Fig. 1, latest on ) does not show the bearings are supported as claimed.  The bearings are merely attached to the shaft.  

    PNG
    media_image1.png
    552
    570
    media_image1.png
    Greyscale


These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20160099632 A1).  
As for claim 1, Rawlinson discloses an integrated drive gear motor assembly, comprising:
a housing (101, Figs. 8-9) with a stator (115) and a rotor (111) located within the housing;
a motor output shaft (803) located within the stator and within the housing, with a gear portion (at 801) of the motor output shaft extending out of the stator and the housing;
a drive gear (801) formed in the gear portion of the motor output shaft [0044];
an inner bearing (805) and an outer bearing (209) with the gear portion therebetween, the inner bearing and the outer bearing located outside of the housing (10) and rotatably supporting the gear portion of the motor output shaft and the drive gear formed therein;
wherein the drive gear (801, Fig. 8, see also 903, Fig. 9) is integrally formed, unitary and one-piece with the motor output shaft and thereby rotates with the motor output shaft (803) [0044].  
Rawlinson is merely silent to explicitly describe the inner bearing (805) and outer bearing (209) being ball bearings.  
However, ball bearing is notoriously old and extremely well known in the art and the bearings as shown by drawing is typical to illustrate ball bearing, and therefore the examiner hereby takes official notice.  See list of sample references in section “prior art made of record”.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to use ball bearings for easy and common to obtain selected from well-known types of bearings in the art. 

As for claim 3, Rawlinson discloses the assembly of claim 1, wherein the inner ball bearing (805) is located “directly adjacent” (see note below) the housing(101) on the motor output shaft and the outer ball bearing (209) is spaced from the inner ball bearing on the motor output shaft by the drive gear (801). 
Note: Interpretation of “directly adjacent” – Applicant describes the term as below. 
[0022] The outer surface 22 is directly adjacent the inner surface 16 of the housing 12. 
In drawing, the outer surface 22 is located from the inner surface 16 of the housing 12 through two layers. . 
As for claim 4, Rawlinson discloses the assembly of claim 1, wherein the outer ball bearing (209) is located directly adjacent an end surface of the motor output shaft (803).
As for claim 5, Rawlinson discloses the assembly of claim 1, wherein an outside surface of the inner ball bearing (805) is directly adjacent an inner surface of the drive gear (805) and an outer surface of the drive gear is directly adjacent an inner surface of the outer ball bearing (209).
As for claim 6, Rawlinson discloses the assembly of claim 1, wherein it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the motor output shaft is sized to accommodate the maximum torque experienced by the drive gear, since the assembly should work properly. 
As for claim 7, Rawlinson discloses the assembly of claim 1, wherein no auxiliary connection structures are required to connect the motor output shaft to the drive gear, since they are integrally formed, unitary and one-piece.  
As for claim 8, Rawlinson discloses the assembly of claim 1, wherein the gear portion comprises only a fraction of the overall length of the motor output shaft (best see Figs. 8-9).
As for claim 9, Rawlinson discloses the assembly of claim 1, wherein there is no gearing located within the housing (101, best see Figs. 8-9). 
As for claim 10, Rawlinson discloses the assembly of claim 1, wherein the motor output shaft is only mounted for rotation within the housing and for no other motion (best see Figs. 8-9).
As for claim 11, Rawlinson discloses the assembly of claim 1, and although not explicitly describe, drawing is appeared showing the range claimed wherein the gear portion comprises one quarter (1/4) to one sixth (1/6) of the overall length of the motor output shaft.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the claimed range for proper size. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson in view of TAKAHASHI (US 20150137632 A1).  
As for claim 2, Rawlinson failed to teach the assembly of claim 1 wherein the motor output shaft (28) is hollow along its entire length.  TAKAHASHI discloses an assembly wherein the motor output shaft (13) is hollow along its entire length [0035].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for cooling. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Claim 1 - ball bearing: 
US 20150330452 A1 (Figs. 3-5, 7)
US 20140364263 A1 (Fig. 2)
US 20140346906 A1 (Fig. 5)
US 20060261689 A1 (Fig. 1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834